 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DARYL E. GHOLSON,
                                                          Case No.: 2:18-cv-00573-RFB-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                   [Docket No. 20]
14   NAPHCARE INC.,
15          Defendant(s).
16         Plaintiff is proceeding pro se and has filed a letter from his doctor. Docket No. 20. The
17 Court construes this filing as a discovery disclosure. Plaintiff is instructed that discovery and
18 discovery related-documents must be served on Defendant’s counsel, not be filed on the docket.
19 See Local Rule 26-8; see also Fed. R. Civ. P. 5(d)(1). Although the Court declines to strike the
20 initial disclosures in this instance, it may strike future discovery that is filed on the docket
21 improperly.
22         IT IS SO ORDERED.
23         Dated: June 26, 2019
24                                                             ______________________________
                                                               Nancy J. Koppe
25                                                             United States Magistrate Judge
26
27
28

                                                   1
